Citation Nr: 1717723	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lymphadenopathy (lymph node disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2016, the RO granted service connection for fibromyalgia.  Therefore, this issue is no longer on appeal.

The Veteran claimed other disabilities in the September 2010 rating decision, including chronic sinusitis and sensitivity to chemicals and pesticides.  These disabilities and their symptoms were not considered in this decision, as the additional disabilities were not appealed.

The Board remanded this claim in March 2015.  The claim has since returned for further appellate consideration.


FINDING OF FACT

The Veteran's lymph node disability is related to the Veteran's active military service.  


CONCLUSION OF LAW

The criteria to establish service connection for lymph node disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016).  Indeed, he has been given VA examinations that are adequate for adjudicatory purposes, and relevant treatment records have been associated with the claims file. He has not alleged any prejudicial deficiencies or omissions in the development of these claims.

II.  Service Connection 

The Veteran asserts his lymph node disability is related to service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1) (2016).  With an undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service, unlike direct service connection.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A qualifying chronic disability for purposes of 
38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) (West 2014) warrants a presumption of service connection. 38 U.S.C.A. § 1117 (a)(2) (West 2014); 38 C.F.R. § 3.317 (a), (c) (2016).  

The Veteran is seeking service connection for his lymph node disability.  He contends that chronic subcutaneous growths on his neck, underarm, and legs are a Persian Gulf undiagnosed illness.  See April 2010 statement.  In addition, he stated that he was exposed to depleted uranium.  See July 2011 statement.  

In August 2010, the Veteran was treated for nonspecific lymphadenopathy.  

In September 2010, the Veteran was afforded a VA examination.  The examiner diagnosed intermittent lymphadenopathy, mostly on the left neck area.  Diagnostic testing from June 2010 showed bilateral enlarged lymph nodes, with the largest one measuring 2.7-1.2 centimeters at the level of the angle of the jaw.  Although the examiner diagnosed intermittent lymphadenopathy, he determined the disability was less likely as not caused by service because he was unable to make a direct connection.

In October 2013, the Veteran had swollen and painful lymph nodes.  See October 2013 VA Treatment Records.

In July 2015, the Veteran had another VA examination.  The examiner did not find evidence of lymphadenopathy during the examination or a diagnosis for the disability in reviewing the Veteran's records.  She considered his lymphadenopathy may have been secondary to his sinusitis or an inflammatory reaction.  At the examination, the examiner determined there was no evidence of active lymphadenopathy and no diagnosed illnesses for which no etiology was established.  In addition, there were no signs or symptoms that represented an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.  

The July 2015 examiner provided three addendum opinions that clarified her original report.  She rephrased her reasoning on the possibility of his disability as secondary to his sinusitis to state "any lymphadenopathy the Veteran had in the past was as likely as not secondary to sinusitis or as an inflammatory reaction."  

In October 2016, a VA examiner found it was less likely as not that the Veteran's disability was related to service.  Reasoning that sometimes chronic infections cause enlarged lymph nodes, most often the cause is unknown.  In addition, he did not believe there was evidence in medical literature, consensus in the medical community or evidence in the Veteran's case that supported a causal and aggravation relationship between these conditions and depleted uranium or service in the Persian Gulf.  The examiner explained that lymphadenopathy was not a diagnosis, illness, or chronic disease, but a description of physical findings that are often secondary to infection but have no cause.  The examiner did not consider lymphadenopathy a disability by itself.

Based on a review of the evidence of record, the Board concludes service connection is established.  The Veteran served in the Southwest Asia theater during the Persian Gulf War.  He exhibited objective indications of a lymphatic disability with an undiagnosed origin.  Although he was diagnosed with lymphadenopathy and recent evidence suggests that he does not have a current diagnosis, the record is clear that he had a diagnosis during the appeal period.  Thus, the issue of the severity or current existence of lymphadenopathy is a rating matter for the RO to address in the first instance.  The Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran has a lymph node disability and whether it is related to service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for lymphadenopathy has been established.  38 U.S.C.A. §§ 1117, 5107; 38 C.F.R. §§ 3.102, 3.317; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for lymphadenopathy is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
t of Veterans Affairs


